WELLS, Judge.
Defendant brings forward four assignments of error for our review. First, defendant contends the trial court erred in “entering judgment and sentencing him” for convictions of. trafficking in cocaine by possession, possession with intent to sell or deliver cocaine, and felonious possession of cocaine. Defendant argues his conviction and “sentencing” for all three possession offenses violated the prohibition against double jeopardy contained in the Fifth Amendment to the U.S. Constitution and Article I, § 19 of the N. C. Constitution. In State v. Mebane, 101 N.C. App. 119, 398 S.E.2d 672 (1990), the Court held the legislature did not intend cumulative punishments be imposed for trafficking in cocaine by possession and for possession with intent to sell and deliver when the charges are based on possession of the same cocaine at the .same time. Additionally, the Court held that double jeopardy bars punishment for both possession with the intent to sell or deliver and felonious possession of the same cocaine at the same time. However, we are unable to address this assignment of error under the circumstances in this case.
The trial court unconditionally continued prayer for judgment for a term of five years on the three possession convictions at issue here. A defendant who has entered a plea of not guilty to a criminal charge and who is then found guilty, has a right to appeal when final judgment has been entered. N.C. Gen. Stat. § 15A-1444 (1988). G.S. § 15A-101 which defines “entry of judgment” provides that a “[p]rayer for judgment continued . . . without more, does not constitute entry of judgment.” See State v. Southern, *44071 N.C. App. 563, 322 S.E.2d 617 (1984), aff’d, 314 N.C. 110, 331 S.E.2d 688 (1985) (when a prayer for judgment is continued, no judgment is entered and no appeal is possible). Accord, State v. Benfield, 76 N.C. App. 453, 333 S.E.2d 753 (1985).
Since there has been no final judgment entered with respect to these charges, we do not have the authority to reach this assignment of error. However, we note that if the State should move the trial court to impose sentence as to these three convictions and the court should do so, the defendant may then appeal and may raise the objections asserted in this appeal. State v. Pledger, 257 N.C. 634, 127 S.E.2d 337 (1962).
As his next assignment, defendant contends the trial court erred in allowing the State to admit evidence about his involvement in a separate and unrelated drug offense. Defendant alleges this evidence should have been excluded pursuant to N.C. Gen. Stat. § 8C-1, Rule 404(b) of the N.C. Rules of Evidence (1988).
The State’s witness was an officer with the Durham Police Department. After a bench conference, the witness testified on voir dire that he had known defendant both in junior high and high school. He also testified that he knew the defendant professionally because he had arrested the defendant for possession with intent to sell and deliver cocaine on 14 August 1989, about five weeks subsequent to the drug offenses for which the defendant was then standing trial. Pursuant to a traffic stop and arrest, the officer found a clear plastic sandwich bag concealed in defendant’s underwear. The bag contained 22 individually tied packets of cocaine weighing a total of 5.8 grams.
Following the officer’s testimony on voir dire, the trial court allowed arguments by counsel regarding the admissibility of the officer’s testimony. After comparing the evidence on voir dire with the evidence in the current trial, the trial court concluded that defendant’s acts on 18 July 1989 and 24 August 1989 were very similar. Particularly similar were defendant’s packaging of the cocaine and the transportation of the drugs. The trial court ruled the evidence admissible under Rule 404(b) to show a common plan or scheme. The court found as a fact that the acts between the two crimes were so related that the facts about the 24 August 1989 offense were admissible to prove the charges being tried. In compliance with Rule 403, the trial court also found that the probative value substantially outweighed any danger of unfair prej*441udice. Thus, the officer was permitted to testify about the foregoing facts in front of the jury.
Defendant argues that the similarities between the two offenses were not sufficient to show a common plan or scheme. Additionally, defendant alleges the strong prejudice of the testimony outweighed any probative value. Relying on State v. McClain, 240 N.C. 171, 81 S.E.2d 364 (1954), defendant contends Rule 404(b) is a general rule of exclusion instead of inclusion.
Rule 404(b) of the North Carolina Rules of Evidence provides:
Other crimes, wrongs, or acts. — Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake, entrapment or accident.
N.C. Gen. Stat. § 8C-1, Rule 404(b) (1988).
The purposes for which evidence of other crimes, wrongs, or acts may be admissible are not limited to those specifically set forth in Rule 404(b) or in McClain. State v. Weaver, 318 N.C. 400, 348 S.E.2d 791 (1988). “[E]vidence that defendant committed similar offenses is admissible when it tends to establish a common plan or scheme embracing the commission of a series of crimes so related to each other that proof of one or more tends to prove the crime charged and to connect the accused with its commission.” State v. DeLeonardo, 315 N.C. 762, 340 S.E.2d 350 (1986) (Citations omitted). In State v. Coffey, 326 N.C. 268, 389 S.E.2d 48 (1990), the Court held “. . . evidence of other offenses is admissible so long as it is relevant to any fact or issue other than the character of the accused.” (Emphasis in original). (Citations omitted). Moreover, the Court stated that recent cases in North Carolina show a “. . . clear general rule of inclusion of relevant evidence of other crimes, wrongs or acts by a defendant, subject to but one exception requiring its exclusion if its only probative value is to show that the defendant has the propensity or disposition to commit an offense of the nature of the crime charged.” Id.
Applying the above law to the facts in . this case, we find the evidence relating to the defendant’s involvement in the 24 August 1989 offense was properly admitted under Rule 404(b). Fur*442thermore, we find no merit to defendant’s contention that the trial court erred in applying the balancing test under Rule 403.
Defendant does not address the second assignment in his brief, and it is therefore deemed abandoned. N.C.R. App. P., Rule 28.
We have carefully reviewed defendant’s final assignment of error and find it to be without merit.
No error.
Judge PARKER concurred.
Judge WYNN filed a separate, concurring opinion.